Citation Nr: 1103121	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1980 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010, the Veteran testified at a Travel Board Hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges that she has glaucoma and disorders of the 
right and left knee which were incurred during, or as a result 
of, her active service.  After a careful review of the record, 
the Board has determined that additional development is necessary 
prior to adjudicating these claims.  

The Veteran contends that during her period of service, her 
eyesight deteriorated and that she presently has an eye disorder 
as a result of that deterioration.  Service treatment records 
show that upon enlistment, a report of medical examination dated 
in May 1980 showed 20/20 vision bilaterally.  A treatment record 
dated in October 1989 indicates that the Veteran needed to have 
her eyes checked, and her November 1989 report of medical 
examination for the purpose of separation indicates a normal eye 
examination with 20/30 vision in the right eye and 20/20 vision 
in the left eye.  A July 1997 treatment note from Landstuhl 
Regional Medical Center reflects that the Veteran complained of 
difficulty seeing out of her right eye for two days.  Treatment 
records from the Livorno U.S. Army Health Clinic dated in July 
1997 reflect that the Veteran had conjunctival hyperemia in both 
eyes from which she was given medication.  April 2004 treatment 
notes from private facility Key Whitman Eye Center contain an 
assessment of suspected glaucoma.

Regarding the Veteran's claimed right and left knee disorders, 
the Veteran testified during her October 2008 decision review 
officer (DRO) hearing that, in September 1982, she was pinned 
between two cars and injured both of her knees.  During her DRO 
and Board hearings that she was treated for this injury in Fort 
Campbell, Kentucky.  The Veteran's service treatment records 
contain no evidence of this injury and service treatment records 
report normal knees upon separation.  The Veteran contends, 
however, that she has experienced knee pain since this accident.  

In this case the Board finds that further development must be 
undertaken to ensure that sufficient medical evidence for VA to 
make a decision on the claims is available.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wagner v. Principi 370 F. 3d 
1089 (2004); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  
VA examinations of the eyes and joints must be administered in 
order to determine whether the Veteran's conditions were incurred 
in or are the result of her service.  

Finally, regarding the issues of service connection for PTSD and 
sinusitis, the Board notes that in September 2010, the Veteran 
submitted a notice of disagreement with the December 2009 rating 
decision denying these claims.  To date, the RO has not provided 
the Veteran with a statement of the case following her 
disagreement with the denial of service connection for PTSD and 
sinusitis.

Where, as here, a timely notice of disagreement is filed, the 
appellate process has commenced, and the Veteran is entitled to a 
statement of the case on the issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  Thus, the issues of entitlement to service 
connection for PTSD and sinusitis must also be remanded to the RO 
for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall issue a statement of the 
case with regard to the issues entitlement to 
service connection for PTSD and entitlement 
to service connection for sinusitis.  If, and 
only if, the Veteran completes her appeal by 
filing a timely substantive appeal on the 
aforementioned issues should this claim be 
returned to the Board.  38 U.S.C.A. § 7104.

2.  The Veteran should be afforded a VA eye 
examination, with an appropriate examiner, to 
determine the nature and etiology of the 
claimed eye disorder.  The Veteran's claims 
file must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis (or 
diagnoses, if warranted) corresponding to the 
claimed disability.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that an 
eye disorder is related to service.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right and left knee 
disorders.  The Veteran's claims file must be 
made available to, and reviewed by, the 
examiner in conjunction with the examination.  

All tests and studies deemed necessary by the 
examiner should be performed.  The examiner 
is requested to provide a diagnosis (or 
diagnoses, if warranted) corresponding to the 
claimed right and left knee disabilities.  
The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
claimed knee disorder(s) is (are) related to 
service.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims for service 
connection for glaucoma and right and left 
knee disorders should be readjudicated.  If 
the determination of any claim remains 
adverse to the Veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



